Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 2/09/2022 has been reviewed and the references considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Based on a review the drawings appear to only currently illustrate portions of claims 1, 8, 11, and 12. Therefore, the details of all the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with idiomatic errors and/or language that is not typical to the technology. For example, claim 1 states “receiving a first branch prediction at a processor” but typically a branch prediction would be made by the processor, not received. It’s unclear if this is meant to indicate the processor at hand is a co-processor or similar or if this is simply a non-typical choice of language. This is merely an example and is not the only language of concerns, Examiner encourages Applicant to review the language for idiomatic concerns. For the purpose of examination Examiner has interpreted limitations in line with a system as shown in FIG. 1.
Examiner further notes that the term “op cache pipeline” is generally unclear and appears to, based on a search, be a term of art limited to Applicant. For instance a google search produced only seven results. Examiner has interpreted the term to mean a load or group of operations for the cache but clarification would be appreciated.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claims 1 and 12 to state “wherein the operation flow criteria govern the flow of accesses provided to the plurality of op cache pipelines” but the limitation lacks support in the original disclosure. The specification does mention this, e.g. [0014], but does so in relation to a different embodiment and without sufficient detail to show possession at the time of filing. Examiner suggests removing the limitation from the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotra et al., US Pub No 2020/0285466 (herein Kotra).
As to claim 1, Kotra teaches: A method (FIG. 2, Abstract) comprising: 
in response to receiving a first branch prediction at a processor: 
selecting a first op cache pipeline of a plurality of op cache pipelines of the processor ([0025] “Decode unit 220 terminates a current group of micro-operations and creates a new group of micro-operations when a termination condition is reached for the current group of micro-operations… a termination condition is reached if the instruction being decoded is a predicted taken branch” The decode unit will create [select] a new group [pipeline] of micro-operations to load into the cache when the current group [pipeline] is terminated, e.g. with a branch prediction. As there is at least a current and new group, there are multiple groups [pipelines]), wherein selecting the first op cache pipeline further comprises selecting the first op cache pipeline based on operation flow criteria associated with the plurality of op cache pipelines, and wherein the operation flow criteria govern flow of accesses provided to the plurality of op cache pipelines (FIG. 5 shows the flow diagram [flow criteria] to fill the micro-op cache and control access); and 
providing a first set of operations associated with the first branch prediction to a dispatch stage of the processor via the selected first op cache pipeline (FIG. 2 Micro-op cache 235 outputs to Dispatch Unit 240 as per [0022]).
As to claim 3, Kotra teaches: The method of claim 3, wherein the operation flow criteria includes a quality of service associated with at least one thread executing at the processor (FIG. 5 describes how to manage existing groups of operations [threads]. Further details are discussed in relation to FIG. 6. As these maintain existing groups, they are a quality of service in improving fetch mechanics for the processor).
As to claim 4, Kotra teaches: The method of claim 3, wherein the operation flow criteria indicates which thread of a plurality of executing threads is to be assigned to the plurality of op cache pipelines for each of a plurality of time slices ([0032] a prediction window is a number of bytes to be executed, thus an amount of time for execution).
As to claim 5, Kotra teaches: The method of claim 3, wherein the operation flow criteria include a number of prediction windows provided to the first op cache pipeline prior to the selecting ([0032]).
As to claim 6, Kotra teaches: The method of claim 5, wherein the operation flow criteria include a minimum number of prediction windows expected to be provided to each of the plurality of op cache pipelines ([0032] at least one prediction window would be expected).
As to claim 7, Kotra teaches: The method of claim 5, wherein the operation flow criteria include a maximum number of prediction windows expected to be provided to each of the plurality of op cache pipelines ([0032] the maximum number of windows would be based on the cache size based on FIG. 5 and 6 eviction mechanisms).
As to claim 8, Kotra teaches: The method of claim 1, wherein each of the plurality of op cache pipelines includes a different read port of an op cache of the processor (FIG. 2 path 236 is for the micro-op cache, different than the path for other memory, e.g. path 212B).
As to claim 9, Kotra teaches: The method of claim 1, further comprising: determining the first set of operations based upon a first operation and a last operation indicated by the first branch prediction; and reordering the first set of operations after the first set of operations are generated, the reordering based on a program sequence identified at the processor (FIG. 2, [0025]).
As to claim 10, Kotra teaches: The method of claim 1, wherein selecting the first op cache pipeline further comprises selecting the first op cache pipeline based on the first branch prediction ([0025]).
As to claim 11, the claim contains similar limitations to claim 8 and is rejected for the same reasons mutatis mutandis.
As to claims 12-19, these claims are the system claims corresponding to method claims 1, 2, and 5-8 and are rejected for the same reasons mutatis mutandis. Kotra further teaches: a branch predictor ([0020] branch prediction unit), a dispatch queue (FIG. 2 Queue 245), a control module (FIG. 2 Decoder Unit 220, see also Control Unit 230), a first amount of operations, a second amount of operations (FIG. 5 each current/new group have a number of operations [instructions], thus at least a first and second amount), and prediction windows provided to the first op cache pipeline prior to the selecting ([0032] this happens before the cache is loaded).
As to claim 20, Kotra teaches: The processor of claim 12, further comprising: a reorder module to reorder the operations provided via the first op cache pipeline, the reordering based on a program sequence identified at the processor (FIG. 2 Queue 245).

Response to Arguments
The replacement drawings address the concerns under 37 CFR 1.84
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
However, the Applicant respectfully traverses the objection to the drawings under 37 C.F.R. @ 1.83(a). In particular, the Applicant notes that, as outlined in MPEP 608.02, the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented." See 35 U.S.C. 113; see also 37 CFR §1.81(a), which states that "[the] applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented." In the pending application, the Applicant respectfully submits that express illustrations of the features of claims 2-7, 9, 10, and 13-20 are not necessary for understanding by one of ordinary skill in the art.
Examiner respectfully disagrees. The illustration is necessary. By way of amendment Applicant has moved limitations from claim 2 into claim 1 as part of an effort to overcome the prior art. Is Applicant suggesting that the argued point of novelty need not be illustrated?
Regarding the feature of "receiving a first branch prediction at a processor" of claim 1, the Applicant respectfully notes that a component of a processor may receive a branch prediction from itself or another component of the processor. For example, the processor may store a branch prediction in a queue and, upon processing the queue and reading out the branch prediction at a later time, may be construed to "receive" the branch prediction from itself. As another example, the processor may employ a branch predictor, which may be a component of the same processor or another processor, which communicates branch predictions to the processor.
This argument is not persuasive. The general understanding of “received” is that it comes from an external source. A processor cannot receive a branch prediction from itself even if that component is internal. The general idea of the branch prediction coming from another processor is not part of the original disclosure in any detail so these hypotheticals don’t help the concern. Applicant’s arguments about [0023] and [0049] do not change this. The limitation is unclear and the claims are generally idiomatically incorrect.
As to the "op cache pipelines" recited in the claims, the concept of an op cache pipeline is described throughout the Applicant's specification, such as in paragraphs [0009]-[0016] and [0029]-[0031]. As described in paragraph [0008], "op" is an abbreviation of "operations." Although an Internet search of the exact phrase "op cache pipeline" may produce limited results, the Applicant submits that a search for the terms op, cache, and pipeline currently returns approximately 2.8 million results, while a search for the terms operation, cache, and pipeline returns approximately 7.4 million results (as of April 21, 2022). Thus, the Applicant respectfully submits that the concept of an operation cache pipeline is not unclear to one skilled in the art at least in view of the disclosure provided in the Applicant's specification.
This argument is not persuasive. The specification does not define the term; the fact that Applicant is pointing to roughly a dozen paragraphs to argue such should serve as some evidence of that. There is no confusion as to what each word means individually, rather what the term “op cache pipelines” means. A search for each word in a term is in no way indicative of the understanding of the specific term itself. Of course, searching for “op”, “cache”, and “pipeline” will return millions of results, they’re common words relating to processor art. Anyone would readily understand what each word means on their own, the question here is what an “op cache pipeline” is exactly.
As Kotra does not contemplate at least operation flow criteria that govern the flow of accesses provided to a plurality of op cache pipelines, claims 1 and 12 are patentably distinct from Kotra.
Examiner respectfully disagrees. Kotra discloses a flow diagram [criteria] to fill the micro-op cache and control access (FIG. 5). The flow diagram governs how access is provided, e.g. based on space at step 520.
In rejecting claim 11, at page 6 (in addressing claim 8) the Office Action refers to FIG. 2 of Kotra and asserts that "path 236 is for the micro-op cache, different than the path for other memory, e.g. path 212B." The Applicant respectfully disagrees. Kotra never mentions the word "port" and FIG. 2 and the discussion thereof (e.g., paragraph [0022]) only refer to various paths, such as paths 212A, 212B, and 236. However, these paths are not specified as being assigned to different read ports of any op cache of any processor.
This argument is not persuasive. There is no requirement that the prior art match verbatim in order to anticipate a limitation. With regard to the assignment argument, the claims don’t discuss assignment. Examiner recognizes the word port is never explicitly stated but it’s clear there are ports, pins, or some I/O means for each unit to allow communication. Examiner would ask Applicant, what are the paths connected to on the individual units in Kotra if not a port or pin? For example, how are the Micro-Op Cache 235 and the Dispatch Unit 240 connected with Path 236 if there is not some port, pin, or other means of I/O from the elements?
Examiner notes that the claims remain indefinite and are generally considered to be idiomatically incorrect and read as if they are a machine translation of a foreign document. Applicant’s arguments are not persuasive about this and amending the claims to be more definite is for Applicant’s benefit as well in enforcing any resulting patent. Examiner would encourage Applicant to rewrite the claims in idiomatic form and to clarify what an op cache pipeline is, either by amending the language or explaining the term clearly. It is likely that the current rejections and disagreement as to the applicability of Kotra is a result of a difference in understanding of the claim limitations. Examiner would also suggest clarifying the port aspect of the claims if Applicant believes that Kotra does not teach the limitation, e.g. add limitations relating to FIG. 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183